         Case 2:12-cv-00184-wks Document 359 Filed 07/12/19 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF VERMONT


JANET JENKINS, et al.,

                              Plaintiffs,

              v.                                               No. 2:12-cv-184-WKS

KENNETH L. MILLER, et al.,

                              Defendants.


                                DISCOVERY CERTIFICATE

       I hereby certify that, on this date, a copy of non-party Christian Aid Ministries’

production in response to Plaintiffs’ subpoena, including copies of documents produced by

Christian Aid Ministries but excluding those marked “CONFIDENTIAL,” were served on the

following counsel of record by email:

       Norman C. Smith
       Norman C. Smith, PC
       76 Lincoln Street
       P.O. Box 24
       Essex Junction, VT 05453-0024
       norman@normansmithlaw.com
       Counsel for Defendant Linda M. Wall

       Brooks G. McArthur
       Jarvis, McArthur & Williams, LLC
       95 St. Paul Street, Suite 2E
       P.O. Box 902
       Burlington, VT 05402-0902
       bmcarthur@jarvismcarthur.com
       Counsel for Defendant Kenneth Miller




                                                 1
         Case 2:12-cv-00184-wks Document 359 Filed 07/12/19 Page 2 of 2



       Robert B. Hemley
       Matthew B. Byrne
       Norman C. Williams
       Gravel & Shea PC
       76 St. Paul Street, 7th Floor
       P.O. Box 369
       Burlington, VT 05402-0369
       rhemley@gravelshea.com
       mbyrne@gravelshea.com
       nwilliams@gravelshea.com
       Counsel for Defendants Philip Zodhiates, Victoria Hyden, and Response Unlimited, Inc.

       I further certify that copies were served on the following counsel of record by U.S. mail:

       Horatio G. Mihet
       Roger K. Gannam
       Daniel Joseph Schmid
       Liberty Counsel
       P.O. Box 540774
       Orlando, FL 32854
       hmihet@lc.org
       rgannam@lc.org
       dschmid@lc.org
       Counsel for Defendants Liberty Counsel, Inc. and Rena M. Lindevaldsen

       Anthony R. Duprey
       Neuse, Duprey & Putnam, PC
       1 Cross Street
       Middlebury, VT 05753-1445
       anthony@ndp-law.com
       Counsel for Defendants Liberty Counsel, Inc. and Rena M. Lindevaldsen

       Michael J. Tierney
       Wadleigh, Starr & Peters, PLLC
       95 Market Street
       Manchester, NH 03101
       mtierney@wadleighlaw.com
       Counsel for Defendant Timothy D. Miller


July 12, 2019                                   /s/
                                                J. Tyler Clemons
                                                Southern Poverty Law Center
                                                201 St. Charles Avenue, Suite 2000
                                                New Orleans, Louisiana 70170
                                                tyler.clemons@splcenter.org
                                                Counsel for Plaintiffs


                                                2
